

Execution Copy
 
Phosphagenics Limited ACN 056 482 403
of Level 2, 90 William Street, Melbourne, Australia 3000
 
and
 
The Quigley Corporation
a Nevada corporation
 

--------------------------------------------------------------------------------

     
License Agreement
  

--------------------------------------------------------------------------------




 
1

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

   
Page
     
1.
Definitions and interpretation
1
1.1
Definitions
1
1.2
Interpretation
4
1.3
Headings
5
     
2.
Exploitation of Phosphagenics Intellectual Property
5
2.1
License
5
2.2
Assignment
6
2.3
Sub-License
6
     
3.
Payments
6
3.1
Amount
6
3.2
No refund of Payments
7
     
4.
Manufacture and Sale of Products
7
     
5.
Inspection Right
7
     
6.
Confidentiality
8
6.1
Phosphagenics Confidential Information
8
6.2
Licensee Confidential Information
8
6.3
Permitted Disclosure
9
6.4
Use of Other Parties’ Names
9
     
7.
Intellectual Property
9
7.1
IP Ownership
9
7.2
Infringement
10
7.3
Property in and Sharing of Documents , Data and Other Information
10
7.4
Improvements
11
     
8.
Warranties and Representations
11
8.1
The Licensee’s warranties and representations
11
8.2
Phosphagenics’ warranties and representations
12
     
9.
Liability and Indemnities
13
9.1
Phosphagenics not liable; Phosphagenics indemnifies the Licensee
13
9.2
The Licensee indemnifies Phosphagenics
14
     
10.
Term and Termination
15
10.1
Term
15
10.2
Termination with Cause
15
     
11.
Consequences of Termination/Expiration
15
11.1
Return of documents
15
11.2
No further rights
16
     
12.
Assignment
16
12.1
Restriction upon Assignment
16
12.2
Permitted Assigns
17
12.3
Restriction upon Sub-Contracting
17

 
 
i

--------------------------------------------------------------------------------

 


13.
Force Majeure
17
13.1
Force Majeure Events
17
13.2
Reliance Upon Force Majeure
17
     
14.
Dispute Resolution
17
     
15.
Notices
17
     
16.
Governing Law; Jurisdiction and Venue
18
     
17.
General
18
17.1
Relationship
18
17.2
Further acts
18
17.3
Expenses
18
17.4
Amendments
18
17.5
Waiver
19
17.6
Counterparts
19
17.7
Indemnities
19
17.8
Entire License Agreement
19
17.9
Survival of certain provisions; no merger
19

 
 
ii

--------------------------------------------------------------------------------

 
 
This License Agreement (this “License Agreement”), dated as of March 22, 2010
(the “Effective Date”), is made by and among:


Phosphagenics Limited ACN 056 482 403 of Level 2, 90 William Street, Melbourne,
Australia 3000 (“Phosphagenics”)


and
 
The Quigley Corporation, a Nevada corporation (the “Licensee”)


Recitals
 
A.           Phosphagenics holds Patents in the Phosphagenics Intellectual
Property.
 
B.           Phosphagenics has agreed to grant the Licensee, pursuant to the
terms of this License Agreement, an exclusive license for the use of the
Phosphagenics Technology in the Field in the Territory and a non-exclusive
license to use the Phosphagenics Technology in the Non-Exclusive Field
worldwide, for the express purpose of assigning this License Agreement in
accordance with the Contribution Agreement attached hereto.
 
C.           Phosphagenics has agreed to license Phosphagenics Technology to the
Licensee on the terms and conditions hereinafter contained.
 
The parties hereby agree as follows:
 
1.
Definitions and interpretation

 
1.1
Definitions

 
 
(a)
“Anti-Wrinkle Creams” means proprietary formulations developed by Phosphagenics
containing TPM in combination with retinol, ubiquinone, acetyl octapeptide,
l-carnosine and such other additives as the parties may agree; provided,
however, that the Licensee will not have rights to anti-wrinkle cream products
sold in high-end, up-scale retail stores, such as (by way of example) Nieman
Marcus and Bloomingdales.

 
 
(b)
“Company” means Phusion Laboratories, LLC, a Delaware limited liability company.

 
 
(c)
“Cosmetic Compounds” means articles intended to be rubbed, poured, sprinkled, or
sprayed on, introduced into, or otherwise applied to the human body for
cleansing, beautifying, promoting attractiveness, or altering the appearance;
provided, however, that a product which contains an OTC Drug will not be deemed
to be a Cosmetic Compound even though it has the ancillary effect of cleansing,
beautifying, promoting attractiveness, or altering the appearance.

 
 
(d)
“Contribution Agreement” means the Contribution Agreement, dated as of the
Effective Date, to be entered into by and between the Licensee, Phosphagenics,
Phosphagenics, Inc., a Delaware corporation, and the Company, the form of which
is attached as Exhibit B hereto.

 
 
 

--------------------------------------------------------------------------------

 
 
 
(e)
“Dietary Supplements” means orally consumed products intended to provide
nutrients to humans to supplement any nutrient that may be missing from or not
adequately consumed in a person’s diet.

 
 
(f)
“Drugs” means substances or articles (other than a food or device) that are
intended for use in the diagnosis, cure, relief, treatment, or prevention of
disease and any articles intended to affect the structure or function of the
body of man or other animals. For the sake of clarity, Drugs do not include
Cosmetic Compounds or Dietary Supplements.

 
 
(g)
“Field” means OTC Drugs and Anti-Wrinkle Creams.

 
 
(h)
“Governmental Entity” means any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to any
federal, state or local government, or any international, multinational or other
government, and any department, commission, board, agency, instrumentality,
political subdivision, bureau, official or other regulatory, administrative or
judicial authority of any of the foregoing.

 
 
(i)
“Improvements” means any improvement, substantial alteration or modification to
the Field and/or the Non-Exclusive Field or to the method of delivering the
Field and/or the Non-Exclusive Field.

 
 
(j)
“Intellectual Property Rights” means all rights of ownership and the exclusive
entitlement to claim ownership and/or registration of exclusive rights created
under or by copyright, design registration, patent registration, trade mark
registration and all other exclusive rights in or to intangible property,
including rights in present and future intangible property and rights in
information, including know-how, granted by law or equity from time to time
under a Law or otherwise in the Territory or any other jurisdiction throughout
the world.

 
 
(k)
“Know-How” means any and all data, instructions, processes, formulae, trade
secrets, expert opinions and other information (in written or other tangible
form) including, without limitation, any chemical, pharmacological,
toxicological, clinical, assay, control and manufacturing data, biological
materials, manufacturing or related technology, analytical methodology, chemical
and quality control procedures, protocols, techniques, improvements and results
of experimentation and testing.

 
 
(l)
“Law” means any constitution, law, statute, treaty, rule, directive, ordinance,
requirement, compact or agreement with or by any Governmental Entity, any Order
and any rules or regulations of any self-regulatory organization.

 
 
2

--------------------------------------------------------------------------------

 

 
(m)
“Licensee Confidential Information” means confidential information disclosed by
the Licensee to Phosphagenics that is identified by the Licensee as being
confidential under the terms of this License Agreement, but that does not
include any part of the Phosphagenics Confidential Information.

 
 
(n)
“Licensee Intellectual Property” means all Intellectual Property Rights,
know-how, technical information, data, improvements, and developments owned or
controlled by the Licensee relating to the Field and the Non-Exclusive Field.

 
 
(o)
“Non-Exclusive Field” means those products identified in Exhibit C hereto.

 
 
(p)
“Nonprescription Drugs” means Drugs which in the United States may be dispensed
without a prescription issued from a licensed professional with governmental
approval to prescribe Drugs.  For the purposes of this License Agreement,
Nonprescription Drugs shall include, but not be limited to, caffeine solely for
use in energy-related products.  Additionally, for the purposes of clarity,
Nonprescription Drugs shall include nicotine.  Additionally, Nonprescription
Drugs shall not include the drug diclofenac.  Nonprescription Drugs also shall
include those products listed as such in the United States Homeopathic
Pharmacopeia.  For the avoidance of doubt, if a Drug is a prescription Drug in
the United States as of the Effective Date, but such prescription Drug
subsequently becomes a non-prescription Drug in the United States, then such
Drug will be deemed to be a “Nonprescription Drug” for purposes of this License
Agreement.

 
 
(q)
“Operating Agreement” means the agreement entered by the parties, the Company
and Phosphagenics, Inc., a Delaware corporation, contemporaneously with the
entry into this License Agreement, which sets out the operations of the Company.

 
 
(r)
“Order” means any award, injunction, judgment, decree, order, writ,
determination, ruling, subpoena or verdict or other decision issued, promulgated
or entered by any Governmental Entity of competent jurisdiction.

 
 
(s)
“OTC Drugs” means Nonprescription Drugs that are permitted by law to be sold
directly to consumers in the United States.

 
 
(t)
“Patents” means all letters patent and pending applications for, and disclosures
related to, patents of any jurisdictions throughout the world and all reissues,
reexaminations, divisions, continuations and extensions thereof.

 
 
(u)
“Phosphagenics Confidential Information” means confidential information
disclosed by Phosphagenics that is identified by Phosphagenics as being
confidential under the terms of this License Agreement, but does not include any
Licensee Confidential Information.

 
 
3

--------------------------------------------------------------------------------

 
 
 
(v)
“Phosphagenics Intellectual Property” means the Phosphagenics Patents identified
in Exhibit A, all Intellectual Property Rights, know-how, technical information,
data, improvements, and developments owned or controlled by Phosphagenics
relating to the use of TPM.

 
 
(w)
“Phosphagenics Technology” means the Patents identified in Exhibit A and the
Know How associated therewith.

 
 
(x)
“Program Patents” means all patent applications lodged jointly in the names of
Phosphagenics and the Licensee during the course of and as a direct result of
carrying out their respective obligations under the Operating Agreement or the
research program contemplated therein.

 
 
(y)
“Program IP” means all Program Patents, results, research data, know-how,
materials, compounds, inventions, and intellectual property relating to the
Field or the Non-Exclusive Field that are created by Phosphagenics or the
Licensee during the course of the term of the Operating Agreement or the
research program contemplated therein.

 
 
(z)
“Related Body Corporate” means where a body corporate is a person that is
related to such body corporate, including, without limitation, the following:

 
 
(i)
a holding company of another body corporate;

 
 
(ii)
a subsidiary of another body corporate; or

 
 
(iii)
a subsidiary of a holding company of another body corporate.

 
 
(aa)
“Regulatory Approval” means an approval of the Relevant Regulatory Authority
permitting the marketing of the Field and/or the Non-Exclusive Field in the
Territory or any part of the Territory.

 
 
(bb)
“Relevant Regulatory Authorities” means a governmental authority, whether
Federal, State or municipal, regulating the importation, distribution, marketing
and/or sale of therapeutic substances in a country in the Territory.

 
 
(cc)
“Term” has the meaning given to that term in clause 10.1.

 
 
(dd)
“Territory” means the World, excluding the manufacture anywhere in the world for
use in Australia or high-end stores, and excluding the sale or distribution of
Anti-Wrinkle products in Australia.

 
 
(ee)
“TPM” means tocopheryl phosphate mixtures.

 
1.2
Interpretation

 
Unless the contrary intention appears a reference in this License Agreement:
 
 
(a)
a clause, exhibit, annexure or schedule is a reference to a clause, annexure or
schedule in or to this License Agreement;

 
 
4

--------------------------------------------------------------------------------

 
 
 
(b)
a document (including this License Agreement) includes any variation, amendment
or replacement of it;

 
 
(c)
the singular includes the plural and vice versa;

 
 
(d)
the word “person” includes an individual, a firm, a body corporate, a
partnership, joint venture, an unincorporated body or association or any
government agency (including the Relevant Regulatory Authorities);

 
 
(e)
an agreement, representation or warranty in favour of two or more persons is for
the benefit of them jointly and each of them individually;

 
 
(f)
an agreement, representation or warranty by two or more persons binds them
jointly and each of them individually;

 
 
(g)
a day is to be interpreted as the period of time commencing at midnight and
ending 24 hours later;

 
 
(h)
a group of persons or things is a reference to any two or more of them jointly
and to each of them individually;

 
 
(i)
A reference to “$” is a reference to the lawful currency of the United States;

 
 
(j)
a statute, regulation, proclamation, code (which has the force of law),
ordinance or by-law includes all statutes, regulations, proclamations, codes
(which have the force of law), ordinances or by-laws amending, consolidating or
replacing it and a reference to a statute includes all regulations,
proclamations, ordinances and bylaws issued under that statute;

 
 
(k)
the words “include”, “including”, “for example” or “such as” are not used as,
and are not to be interpreted as, words of limitation and, when introducing an
example, do not limit the meaning of the words to which the example relates to
that example or examples of a similar kind; and

 
 
(l)
if a period of time dates from a given day or the day of an act or event, it is
to be calculated exclusive of that day.

 
1.3
Headings

 
Headings (including those in brackets at the beginning of paragraphs) are for
convenience only and do not affect the interpretation of this License Agreement.
 
2.
Exploitation of Phosphagenics Intellectual Property

 
2.1
License

 
 
(a)
Phosphagenics hereby grants to the Licensee:

 
 
5

--------------------------------------------------------------------------------

 
 
 
(i)
an exclusive, royalty-free, paid-up license to exploit the Field embodying the
Phosphagenics Technology within the Territory; and

 
 
(ii)
a non-exclusive, royalty-free, paid-up license to exploit the Non-Exclusive
Field embodying the Phosphagenics Technology within the Territory for use in a
product combining the Non-Exclusive Field with an OTC Drug or in a product that
is part of a regimen or routine that includes the application of an OTC
Drug.  By way of example only, the Licensee may be permitted to use the licensed
technology in a non-OTC Drug product as part of a regimen or routine that
includes the application of an OTC Drug. For illustrative purposes only, if an
acne treatment program includes the use of non-OTC Drug products containing TPM,
then the Licensee may market and sell cleaning and moisturizing products
containing TPM.

 
 
(b)
Phosphagenics shall not, directly or through third parties, exploit the
Phosphagenics Intellectual Property with respect to the Field in the Territory.

 
2.2
Assignment

 
The Licensee shall, on the Effective Date, transfer, convey and assign to the
Company all of the Licensee’s rights, title and interest in, to and under this
License Agreement, and the Company will assume all of the Licensee’s obligations
and liabilities hereunder.  Upon such assignment, The Quigley Corporation will
no longer be a party hereto, will have no liability hereunder to any party, and
the Company will have all rights, liabilities and obligations of the Licensee
hereunder.
 
2.3
Sub-License

 
The Licensee has the right to grant one or more sub-licenses of the rights
granted hereunder to one or more third parties for reasonable consideration in
any part of the Territory.
 
3.
Payments

 
3.1
Amount

 
The Licensee shall pay Phosphagenics the following once-only payments on the
Effective Date:
 
 
(i)
$ 1,000,000; and

 
 
(ii)
the issue of 1,440,000 shares of common stock, par value $0.0005 per share, of
the Licensee.

 
No additional royalty, milestone or other payments in respect of the license
granted hereby are or will be due or payable.
 
 
6

--------------------------------------------------------------------------------

 
 
3.2
No refund of Payments

 
Once paid, no part of any Payment shall be refundable to the Licensee, including
by reason of the termination of this License Agreement at any time.
 
4.
Manufacture and Sale of Products

 
 
(a)
The Licensee hereby has the exclusive right, for the Term, to manufacture and/or
otherwise exploit the Field in the Territory and Phosphagenics shall, subject to
the terms contained in the Operating Agreement, be the supplier of TPM to the
Licensee to enable it to manufacture and/or otherwise exploit the Field.

 
 
(b)
The Licensee hereby has the non-exclusive right, for the Term, to manufacture
and/or otherwise exploit the Non-Exclusive Field worldwide and Phosphagenics
shall, subject to the terms contained in the Operating Agreement, be the
supplier of TPM to the Licensee to enable it to manufacture and otherwise
exploit the Non-Exclusive Field in accordance with this License Agreement.

 
 
(c)
The Licensee shall use commercially reasonable efforts to develop the Field in
the Territory.  Without limiting any of the foregoing or being limited thereby,
the Licensee shall be responsible for ensuring that the activities it undertakes
or causes to be undertaken to develop the Field are consistent with and
supportive of the efficient and expeditious development and regulatory approval
of Field.

 
 
(d)
The Licensee shall use commercially reasonable efforts to commercialise the
Field throughout the Territory.

 
 
(e)
Without limiting any of the foregoing or being limited thereby, the Licensee
shall be responsible for ensuring that the activities it undertakes or causes to
be undertaken to commercialise the Field are consistent with and supportive of
the ensuring that all commercially reasonable efforts are used to market,
promote, offer for sale and sell the Field so as to optimise sales throughout
the Territory.

 
 
(f)
The Licensee is responsible for determining strategies for marketing, selling,
distributing and determining pricing and other terms of sale for the Field.

 
 
(g)
The Licensee, if required, shall prosecute before Relevant Regulatory
Authorities any matter with respect to Field and the Non-Exclusive Field, shall
have the exclusive right to do so, and shall own all filings it or its Related
Body Corporate submit to any Relevant Regulatory Authority relating to the Field
and the Non-Exclusive Field.

 
5.
Inspection Right

 
 
(a)
The Licensee shall permit Phosphagenics or its agent or representative at all
reasonable times to enter any place where the manufacture of the Field by the
Licensee shall be carried on for the purpose of inspection of methods of
manufacture of the Field and the Non-Exclusive Field.

 
 
7

--------------------------------------------------------------------------------

 
 
 
(b)
The Licensee shall provide Phosphagenics with copies of all communications to
and from Relevant Regulatory Authorities relating to the Field and/or the
Non-Exclusive Field within ten (10) working days of receipt or transmission of
the communication.

 
6.
Confidentiality

 
6.1
Phosphagenics Confidential Information

 
 
(a)
The Licensee agrees that Phosphagenics Confidential Information is and will be
considered for the purposes of this License Agreement to be confidential
information and will be the property solely of Phosphagenics.

 
 
(b)
The Licensee agrees that its officers, employees and/or agents will not disclose
or make direct or derivative use of the Phosphagenics Confidential Information
other than for the purposes of this License Agreement and for obtaining the
registration and approval, if any, of the Field and Non-Exclusive Field from the
Relevant Regulatory Authorities.

 
 
(c)
The Licensee agrees to hold such Phosphagenics Confidential Information in
strict confidence and will disclose such Phosphagenics Confidential Information
only in strict confidence to its officers, employees or agents or to those
officers, employees, or agents of its subsidiaries or related bodies corporate,
only on a “need to know” basis and only to those officers, employees,
professional advisers and agents who agree to be bound and obligated by the same
provisions of confidentiality as the Licensee.

 
6.2
Licensee Confidential Information

 
 
(a)
Phosphagenics agrees that the Licensee Confidential Information is and will be
considered for the purposes of this License Agreement to be confidential
information and will be the property solely of the Licensee.

 
 
(b)
Phosphagenics agrees that its officers, employees and/or agents will not
disclose or make direct or derivative use of the Licensee Confidential
Information other than for the purposes of this License Agreement and for
obtaining the registration and approval, if any, of the Field and Non-Exclusive
Field from the Relevant Regulatory Authorities.

 
 
(c)
Phosphagenics agrees to hold the Licensee Confidential Information in strict
confidence and will disclose the Licensee Confidential Information in only
strict confidence to its officers, employees or agents or to those officers,
employees, or agents of its subsidiaries or related bodies corporate, only on a
“need to know” basis and only to those officers, employees, professional
advisers and agents who agree to be bound and obligated by the same provisions
of confidentiality as Phosphagenics.

 
 
8

--------------------------------------------------------------------------------

 
 
6.3
Permitted Disclosure

 
The obligations set out in clauses 6.1 and 6.2 will not arise with respect to:
 
 
(a)
any information that is now or later becomes publicly available through no fault
of the party receiving such information (the “Recipient”) , its officers,
employees or agents;

 
 
(b)
any information that the Recipient obtains from a third party that is not under
a confidentiality obligation to the discloser of such information with respect
to such information;

 
 
(c)
any information that the Recipient already has in its possession prior to its
disclosure by the discloser of such information, as indicated by the Recipient’s
written records;

 
 
(d)
any information that the Recipient is required to disclose by Law or the listing
rules of a stock exchange on which the shares of the Recipient (or a Related
Body Corporate of the Recipient) are listed; provided, that (i) the Recipient
shall use diligent efforts to limit such disclosure and to obtain confidential
treatment or a protective order for such Confidential Information, (ii) the
Recipient shall allow the disclosing party to participate in such process
undertaken to protect Confidential Information, (iii) the Recipient shall
cooperate with the disclosing party, upon the disclosing party’s reasonable
request, in connection therewith, and (iv) in the absence of a protective order
or other appropriate remedy, the Recipient may disclose only that portion of
such Confidential Information that is legally required to be disclosed; or

 
 
(e)
any information that is necessary or desirable to include in any application for
regulatory approval or Intellectual Property registration in the Territory.

 
6.4
Use of Other Parties’ Names

 
Neither party will use the name of the other party in any public statement about
this License Agreement or the Field without the other party’s prior written
consent which will not be unreasonably withheld if such a statement is required
by Law or the listing rules of a stock exchange on which the shares of the
Recipient (or a Related Body Corporate of the Recipient) are listed.
 
7.
Intellectual Property

 
7.1
IP Ownership

 
 
(a)
In the event that the Program IP gives rise to patentable subject matter, the
parties shall join together to file and prosecute patent applications in such
parts of the Territory as they may agree upon. All Patents costs shall be paid
for by the Company.

 
 
(b)
Program IP will be owned by the Company, except as follows:

 
 
9

--------------------------------------------------------------------------------

 
 
 
(i)
All inventions pertaining solely to Licensee Intellectual Property made by or on
behalf of any party or jointly will be owned solely by the Licensee.  The
parties hereby assign any and all existing and/or future right, title and
interest in and to Licensee Intellectual Property to the Licensee.  The parties
shall execute all documents and do such things as are necessary or reasonably
requested by the Licensee in order to perfect the assignment referred to in this
clause 7.1(b)(i).

 
 
(ii)
All inventions pertaining solely to Phosphagenics Intellectual Property made by
or on behalf of any party or jointly will be owned solely by Phosphagenics.  The
parties hereby assign any and all existing and/or future right, title and
interest in and to Phosphagenics Intellectual Property to Phosphagenics.  The
parties shall execute all documents and do such things as are necessary or
reasonably requested by Phosphagenics in order to perfect the assignment
referred to in this clause 7.1(b)(ii).

 
 
(c)
The Licensee acknowledges and agrees that Phosphagenics may license or otherwise
exploit the Phosphagenics Intellectual Property in any manner other than with
respect to the Field in the Territory.

 
7.2
Infringement

 
 
(a)
In the event of the Licensee becoming aware of a patent or other third-party
Intellectual Property Right which may be potentially infringed by the use of the
Phosphagenics Intellectual Property or upon receiving a notice alleging such
infringement, the Licensee will immediately notify Phosphagenics.  The Licensee
will at Phosphagenics’ expense provide Phosphagenics with such assistance as
Phosphagenics may reasonably require in order to deal with the potential alleged
infringement.

 
 
(b)
The Licensee agrees that it will not take or omit to take any step in relation
to the potential or alleged infringement, without first receiving the informed
prior written consent of Phosphagenics.

 
7.3
Property in and Sharing of Documents , Data and Other Information

 
The Company will own all documents, reports, data and other records of whatever
form and content created for the purposes of or arising from any clinical or
other trials or studies performed in connection with the Field and/or the
Non-Exclusive Field.
 
The parties will disclose to each other all data and information generated by or
on behalf of each of them in relation to the implementation of the Operating
Agreement, the Field and/or the Non-Exclusive Field and the Program IP.  Without
limiting the foregoing the sharing of data and information shall extend to
toxicology, pre-clinical and clinical studies relating to the Products.
 
 
10

--------------------------------------------------------------------------------

 
 
7.4
Improvements

 
 
(a)
If Phosphagenics shall at any time during the Term devise, discover or acquire
rights in any Improvement it shall, to the extent that it is not prohibited by
law or by any obligation to any other person, promptly notify the Licensee in
writing giving details of it and shall, following the request for the same,
provide to the Licensee such information and explanations as the Licensee shall
reasonably require to be able to effectively utilise the same. In any case where
such Improvement constrains or otherwise limits Licensee’s exploitation of the
Field in the Territory or the Non-Exclusive Field worldwide, and not dependant
on the rights licensed under this License Agreement, Phosphagenics shall grant
and hereby grants a royalty-free, paid-up, non-exclusive and irrevocable licence
under all rights protecting such Improvement throughout the world to Licensee
for use on the Field throughout the Territory and on the Non-Exclusive Field
worldwide under the terms of this License Agreement.

 
 
(b)
If the Licensee shall at any time during the Term devise, discover or acquire
rights in any Improvement it shall, to the extent that it is not prohibited by
law or by any undertaking given to any other person, promptly notify
Phosphagenics in writing giving details of it and provide to Phosphagenics such
information or explanations as Phosphagenics may reasonably require to be able
effectively to utilise the same. In any case where such Improvement is severable
from and not dependant on the rights licensed under this License Agreement,
Licensee shall grant and hereby grants a royalty-free, paid-up, irrevocable and
non-exclusive licence under all rights protecting such Improvement throughout
the world.

 
8.
Warranties and Representations

 
8.1
The Licensee’s warranties and representations

 
The Licensee warrants and represents to Phosphagenics:
 
 
(a)
it has and will during the Term have the personnel, expertise, resources, and
capability to carry out its obligations under this License Agreement;

 
 
(b)
it has and will during the Term have all other licenses, authorisations,
consents, approvals and permits required by applicable Laws in order to perform
its obligations under this License Agreement;

 
 
(c)
it will at all times comply with any applicable Laws, cGMP and cGLP (if
applicable) in performing its obligations under this License Agreement;

 
 
(d)
it has and will during the Term have the unfettered right, power and entitlement
to enter into and perform this License Agreement; and

 
 
(e)
it has taken all necessary actions to authorise the execution and performance of
this License Agreement.

 
 
11

--------------------------------------------------------------------------------

 
 
8.2
Phosphagenics’ warranties and representations

 
Phosphagenics warrants and represents to the Licensee:
 
 
(a)
it has and will during the Term have the unfettered right, power and entitlement
to enter into and perform this License Agreement; and

 
 
(b)
it has taken all necessary actions to authorise the execution and performance of
this License Agreement.

 
 
(c)
it is the exclusive owner of the Phosphagenics Intellectual Property and it has
the unfettered right, power and entitlement to grant the license provided in
clause 2.1;

 
 
(d)
it is not aware of any Intellectual Property Rights owned by a third party that
will be infringed or misused by the manufacture, use, or sale of the Field
and/or the Non-Exclusive Field in the Territory or the exercise or exploitation
of Phosphagenics Technology for the Field and/or the Non-Exclusive Field in the
Territory;

 
 
(e)
except as disclosed to the Licensee, as at the Effective Date and to
Phosphagenics’ best knowledge and belief no person has asserted any written
claim alleging:

 
 
(i)
that the Phosphagenics Intellectual Property or any part thereof is invalid;

 
 
(ii)
a contrary claim to ownership of the Phosphagenics Intellectual Property;

 
 
(iii)
opposition to the Phosphagenics Intellectual Property or any part thereof.

 
 
(f)
to Phosphagenics’ best knowledge and belief the exercise or exploitation of
Phosphagenics Intellectual Property will not infringe any third party’s
Intellectual Property Rights;

 
 
(g)
to Phosphagenics best knowledge and belief that the Phosphagenics Technology is
valid, and that there are no references, public disclosures, or other
information material to the rights inherent in the Phosphagenics Technology;

 
 
(h)
to Phosphagenics’ best knowledge and belief as at the date of this License
Agreement there is no litigation or threatened litigation in relation to
Phosphagenics or the Phosphagenics Intellectual Property that relates to the
subject matter of this License Agreement, except as identified on Exhibit D
hereto;

 
 
(i)
to the knowledge of Phosphagenics, no person is engaging in any activities that
constitute, or that Phosphagenics believes may constitute, infringement of
Phosphagenics, rights in the Phosphagenics Intellectual Property in the
Territory;

 
 
12

--------------------------------------------------------------------------------

 
 
 
(j)
Other than the Phosphagenics Technology, the Phosphagenics Intellectual Property
does not otherwise restrict Licensee’s exploitation of the Field in the
Territory and the Non-Exclusive Field worldwide, and should any Phosphagenics
Intellectual Property be asserted or determined to restrict Licensee’s
exploitation of the Field in the Territory, or the Non-Exclusive Field
worldwide, Phosphagenics shall and hereby does grant Licensee an exclusive,
royalty-free, irrevocable, and paid-up license to exploit the Field embodying
such Phosphagenics Intellectual Property within the Territory, and a
non-exclusive, royalty-free, irrevocable and paid-up license to exploit the
Non-Exclusive Field embodying such Phosphagenics Intellectual Property
worldwide; and

 
 
(k)
it will not during the Term offer for sale or sell products in the Field in the
Territory.

 
9.
Liability and Indemnities

 
9.1
Phosphagenics not liable; Phosphagenics indemnifies the Licensee

 
 
(a)
except as provided in clause 8.2, Phosphagenics disclaims all representations
and warranties, whether express, implied, or statutory, including any implied
warranty of merchantability or of fitness for a particular purpose and any
implied warranty arising from course of dealing or usage of trade.  Except as
provided in clause 8.2, there is no warranty against interference with the
Licensee’s enjoyment of the license granted under this License Agreement or any
rights to the Field or with respect to infringement.

 
 
(b)
Phosphagenics shall not be liable for:

 
 
(i)
any injury to or the death of any person (including any of the Licensee’s
personnel) arising out of the Licensee 's performance of its obligations under
this License Agreement; or

 
 
(ii)
any loss of or damage to any property of any person (including the Licensee and
its personnel) arising out of the Licensee’s performance of its obligations
under this License Agreement, except to the extent that the same is caused by
the negligence of Phosphagenics, provided that in no case shall Phosphagenics be
liable for the payment of damages in respect of consequential losses;

 
 
(c)
Phosphagenics indemnifies, and shall defend and hold harmless, the Licensee
against all claims, actions, damages, losses (other than consequential losses),
liabilities, costs, charges, expenses and outgoings (collectively, “Losses”)
that the Licensee pays, suffers or incurs as a result of, in connection with, or
arising from:

 
 
(i)
breach by Phosphagenics of this License Agreement (including any breach of a
warranty or representation given under clause 8);

 
 
13

--------------------------------------------------------------------------------

 
 
 
(ii)
any infringement on the intellectual property rights of a third party because of
the use of the Intellectual Property contemplated by this License Agreement;

 
 
(iii)
any claims by a third party that use of the Intellectual Property contemplated
by this License Agreement infringes on such third party’s rights; or

 
 
(iv)
any obligation of the Licensee under applicable law to withhold portions of the
amounts that the Licensee is required to pay pursuant to this License Agreement.

 
Notwithstanding anything in this clause 9.1(c) to the contrary, Phosphagenics
will not be required to indemnify the Licensee to the extent that Losses for
which Phosphagenics would otherwise be required to indemnify the Licensee
pursuant to this clause 9.1(c) exceed, in the aggregate, the sum of
(x) $1,000,000 and (y) 1,440,000 multiplied by the closing price per share, as
reflected on the NASDAQ, of the Licensee’s common stock, par value $0.0005 per
share, on the Effective Date.
 
9.2
The Licensee indemnifies Phosphagenics

 
 
(a)
Subject to clause 9.2(b), the Licensee indemnifies, and shall defend and hold
harmless, Phosphagenics from and against all Losses that Phosphagenics pays,
suffers or incurs as a result of, in connection with, or arising from:

 
 
(i)
injuries suffered or death sustained by persons as a result of the conduct of
any clinical trials in connection with the Field and/or the Non-Exclusive Field;

 
 
(ii)
injuries suffered or death sustained by persons as a result of any Field and/or
the Non-Exclusive Field developed pursuant to this License Agreement and
supplied by Phosphagenics to consumers;

 
 
(iii)
wilful, tortious or negligent conduct on the part of the Licensee; or

 
 
(iv)
breach by the Licensee of this License Agreement (including any breach of a
warranty or representation given by the Licensee under clause 8).

 
 
(b)
The Licensee shall not be required to indemnify Phosphagenics to the extent that
any Loss suffered or incurred by Phosphagenics arises as a result of any wilful,
tortious or negligent conduct on the part of Phosphagenics or any breach by
Phosphagenics of this License Agreement.

 
 
14

--------------------------------------------------------------------------------

 
 
10.
Term and Termination

 
10.1
Term

 
This License Agreement commences on the date of execution of this License
Agreement and, unless determined in accordance with this clause 10, will
continue until the expiration of the last to expire of the Phosphagenics Patents
or any extensions thereof (such term, as may be extended, the "Term").
 
10.2
Termination with Cause

 
Either party may terminate this License Agreement by giving notice in writing to
the other in the event that:
 
 
(a)
the other party:

 
 
(i)
is, or is deemed by Law to be, unable to pay its debts;

 
 
(ii)
resolves, or proposes to resolve, that it be wound up; or

 
 
(iii)
is placed under official management;

 
 
(b)
an administrator, receiver or receiver and manager, or other insolvency
administrator is appointed in respect of any of the property or assets of the
other party;

 
 
(c)
a liquidator or a provisional liquidator is appointed to the other party, except
for the purposes of solvent amalgamation or reconstruction or corporate
reorganisation; or

 
 
(d)
the other party enters into an arrangement or compromise with its creditors or
any class of creditors other than for the purposes of solvent amalgamation or
reconstruction or corporate reorganisation, provided that such termination will
be without prejudice to the rights and remedies of the parties otherwise having
arisen under this License Agreement.

 
11.
Consequences of Termination/Expiration

 
11.1
Return of documents

 
Upon termination of this License Agreement by Phosphagenics for Cause (as
provided in clause 10.2):
 
 
(a)
Phosphagenics will promptly deliver up or return to the Licensee any property of
the Licensee , including documents and records of the Licensee, in
Phosphagenics’ possession, custody or control (other than any Phosphagenics
Confidential Information);

 
 
(b)
The Licensee  will promptly deliver up or return to Phosphagenics any property,
including documents and records, of Phosphagenics in the Licensee ’s possession,
custody or control (other than any Licensee Confidential Information);

 
 
15

--------------------------------------------------------------------------------

 
 
 
(c)
The Licensee  shall cooperate with Phosphagenics and a cancellation of all or
any licenses registered pursuant to this License Agreement and shall execute any
and all such documents and do acts and things as may be necessary in such
connection;

 
 
(d)
The Licensee  shall within, six (6) months of the date of termination or expiry,
transfer to Phosphagenics all Regulatory Approvals and will work with
Phosphagenics to ensure that such transfer occurs;

 
 
(e)
The Licensee will promptly deliver to Phosphagenics all data information which
has been created or collected as a consequence of the carrying out of the
Development Plan including but not limited to any clinical trials conducted in
respect of the Field and/or the Non-Exclusive Field.

 
 
(f)
The Licensee shall have the right to dispose of all stocks of the Field and/or
the Non-Exclusive Field in its possession and in the normal course of
manufacture at the date of termination or expiry provided that any royalty
payable under the provisions of this License Agreement shall be received within
a period of ninety (90) days following termination or expiry; and

 
 
(g)
All rights and licenses, including sublicenses granted under this License
Agreement, shall cease except to the extent expressly provided otherwise under
the terms of this License Agreement.

 
11.2
No further rights

 
 
(a)
If Phosphagenics terminates this License Agreement under clause 10.2, then,
except as provided in clause 11.1, the Licensee will have no further right to
manufacture or sell the Field and/or the Non-Exclusive Field.

 
 
(b)
Subject to this clause 11, termination of this License Agreement will not
prejudice any accrued rights or liabilities of a party or excuse any party from
a breach of this License Agreement occurring prior to termination or expiration
or excuse any party from paying any amount which is or becomes due and payable
to the other party in respect of performance by the other party prior to
termination.

 
12.
Assignment

 
12.1
Restriction upon Assignment

 
Subject to clauses 2.2, 2.3 and 12.2, (a) neither party will assign its rights
and/or obligations under this License Agreement to a third party without the
prior written consent of the other party, which consent will not be unreasonably
refused or withheld, but which consent may be subject to reasonable conditions,
and (b) any such Assignment must constitute an assignment of all rights and
obligations under this License Agreement.
 
 
16

--------------------------------------------------------------------------------

 
 
12.2
Permitted Assigns

 
Either party may assign its rights or obligations under this License Agreement
without the other party’s consent to a Related Body Corporate or a purchaser or
successor of all or substantially all of that party’s business, provided that
the assignor shall be, and remain, responsible for the performance of its
obligations under this License Agreement.
 
12.3
Restriction upon Sub-Contracting

 
Subject to clauses 2.2 and 2.3, neither party will sub-contract its obligations
under this License Agreement to a third party without the prior written consent
of the other party, provided that such consent may not be unreasonably withheld.
 
13.
Force Majeure

 
13.1
Force Majeure Events

 
No failure or omission by a party in the performance of any obligation of this
License Agreement will be deemed to be a breach of this License Agreement and
will not create any liability if it arises from any cause or causes beyond the
control of the parties (exercising reasonable diligence), including but not
limited to, acts of God, acts or omissions of any government or governmental
authority (including relevant health authorities) any rules, regulations or
orders issued by any governmental authority or by any officers, department,
agency or instrumentality thereof, fire, storm, flood, earthquake, accident,
acts of the public enemy, war, rebellion, insurrection, riot, invasion, strikes
and lockouts (a “Force Majeure Event”).
 
13.2
Reliance Upon Force Majeure

 
A party seeking to rely upon clause 13.1 must immediately advise the other party
by notice in writing of the details of the Force Majeure Event.
 
14.
Dispute Resolution

 
Section 20.8 of the Operating Agreement (Dispute Resolution and Arbitration) is
hereby incorporated by reference as if set forth herein in full, mutatis
mutandis.
 
15.
Notices

 
Any notice or other communication, including but not limited to any request,
demand, consent or approval, to or by a party must be in legible writing and
forwarded by personal delivery, registered air mail or facsimile addressed as
shown below (in the absence of written notice of change):
 
 
17

--------------------------------------------------------------------------------

 
 
 
If to the Licensee:

 

 
Attention:
Ted Karkus

 

 
Address:
The Quigley Corporation

 
 
621 N. Shady Retreat Road

 
 
Doylestown, PA 18901

  
Facsimile:
(215) 345-5920

 
 
If to Phosphagenics:

 

 
Attention:
Managing Director,

 
 
Phosphagenics




 
Address:
Phosphagenics Ltd.

 
 
11 Duerdin Street, Clayton

  
 
Victoria, Australia 3168

 
 
Facsimile: 61-3-9565 1151

 
16.
Governing Law; Jurisdiction and Venue

 
Sections 20.7 (Governing Law) and 20.16 (Consent to Jurisdiction and Venue) are
hereby incorporated by reference as if set forth herein in full, mutatis
mutandis.
 
17.
General

 
17.1
Relationship

 
 
(a)
The parties are independent contractors and are not by this License Agreement
made agents or employees of the other.

 
 
(b)
A party has no authority to bind the other party in any manner whatsoever and is
not entitled at any time to hold itself out to third parties as having authority
to enter commitments, expenses, liabilities or obligations of any nature on
behalf of the first mentioned party.

 
17.2
Further acts

 
Each party will promptly do and perform all further acts and execute and deliver
all further documents (in form and content reasonably satisfactory to that
party) required by law or reasonably requested by any other party to give effect
to this License Agreement.
 
17.3
Expenses

 
Each party will pay its own costs and expenses in connection with the
negotiation, preparation, execution, and performance of this License Agreement.
 
17.4
Amendments

 
This License Agreement may only be varied or amended by a document signed by or
on behalf of each of the parties.
 
 
18

--------------------------------------------------------------------------------

 
 
17.5
Waiver

 
 
(a)
Failure to exercise or enforce or a delay in exercising or enforcing or the
partial exercise or enforcement of any right, power or remedy provided by law or
under this License Agreement by any party will not in any way preclude, or
operate as a waiver of, any exercise or enforcement, or further exercise or
enforcement of that or any other right, power or remedy provided by law or under
this License Agreement.

 
 
(b)
Any waiver or consent given by any party under this License Agreement will only
be effective and binding on that party if it is given or confirmed in writing by
that party.

 
 
(c)
No waiver of a breach of any term of this License Agreement will operate as a
waiver of another breach of that term or of a breach of any other term of this
License Agreement.

 
17.6
Counterparts

 
This License Agreement may be executed in any number of counterparts and by the
parties on separate counterparts. Each counterpart constitutes an original of
this License Agreement, all of which together constitute one License
Agreement.  This License Agreement may be delivered via facsimile or by portable
document format (.pdf).
 
17.7
Indemnities

 
 
(a)
Each indemnity in this License Agreement is a continuing obligation, separate
and independent from the other obligations of the parties, and survives
termination, completion or expiration of this License Agreement.

 
 
(b)
It is not necessary for a party to incur expense or to make any payment before
enforcing a right of indemnity conferred by this License Agreement.

 
17.8
Entire License Agreement

 
To the extent permitted by law, in relation to the license granted under this
License Agreement, this License Agreement:
 
 
(a)
embodies the entire understanding of the parties, and constitutes the entire
terms agreed on between the parties; and

 
 
(b)
supersedes any prior written or other agreement between the parties.

 
17.9
Survival of certain provisions; no merger

 
 
(a)
Clauses 1, 2, 6, 7, 8, 9, 11, 14, 15, 16 and this clause 17 will survive
rescission or termination of this License Agreement.

 
 
(b)
If this License Agreement is rescinded or terminated, no party will be liable to
any other party except:

 
 
19

--------------------------------------------------------------------------------

 
 
 
(i)
under the clauses set out in clause 17.9(a); or

 
 
(ii)
in respect of any breach of this License Agreement occurring before rescission
or termination.

 
 
(c)
No right or obligation of any party will merge on completion of any transaction
under this License Agreement.

 
[Signature page follows.]
 
 
20

--------------------------------------------------------------------------------

 
 
The parties are signing this License Agreement as of the Effective Date.
 
Signed as an Agreement.
 
PHOSPHAGENICS LTD.
   
By:
/s/ Fred Banti
 
Name: Fred Banti
 
Title: Senior Vice President and Chief Business Officer
   
THE QUIGLEY CORPORATION
   
By:
/s/ Ted Karkus
 
Name: Ted Karkus
 
Title: Chief Executive Officer

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Phosphagenics Technology
 
Name
 
Priority date
 
Number
         
A carrier comprising one or more di and/or mono-(electron transfer agent)
phosphate derivatives or complexes thereof
 
17 June 2005
 
WO 2006/133506
 
Formulation Containing Phosphate Derivatives Of Electron Transfer Agents
 
14 November 2000
 
WO 02/40033
Dermal Therapy Using Phosphate Derivatives Of Electron Transfer Agents
 
27 July 2001
 
WO 03/011303
Complexes Of Phosphate Derivatives
 
14 November 2000
 
WO 02/40034
Transdermal Transport Of Compounds
 
13 December 2001
 
WO 03/049774
Carrier
 
9 August 2002
 
WO 2004/014432
Improved Process for Phosphorylation and Compounds Produced by this Method
 
14 May 1999
 
WO 00/69865
Carrier Composition
 
23 December 2009
 
US provisional 61/289507
New Carrier Composition
 
19 February 2010
 
US provisional 61/306115

 
 
 

--------------------------------------------------------------------------------

 

Exhibit B
 
Form of Contribution Agreement
 
 
 

--------------------------------------------------------------------------------

 

Exhibit C
 
Non-Exclusive Field
 
List of compounds that we have agreed to use on a non-exclusive worldwide basis
in combination with OTC actives and / or in regimens:


 
§
Peptides

 
§
Amino acids  

 
§
Lipoaminoacids (Palmitoyl glycine

Cocoyl alanine)
 
§
Alpha hydroxy acids

 
§
Vitamins B, C, D (all forms)

 
§
Alpha lipoic acid

 
§
Sodium hyaluronate

 
§
Allantoin

 
§
Panthenol

 
§
Ceramides

 
§
TPM

 
§
Niacinamide

 
§
Retinyl propionate

 
§
Lycopene

 
§
Omega-3 fatty acids

 
§
GABA

 
§
Polyphenols

 
§
Phytosterols

 
§
Quercetin

 
§
Tea Tree Oil

 
§
Evening Primrose Oil

 
§
Phenylalanine

 
§
Glucuronolactone

 
§
Inositol

 
§
Tyrosine

 
§
Citicoline

 
§
Taurine


 
 

--------------------------------------------------------------------------------

 

Exhibit D
 
Litigation
 
Novel Therapeutic Technologies Inc., an Israeli-based corporation, has asserted
that Phosphagenics Ltd. has infringed claims embodied in US Patent numbers
5,540,934 and 5,716,638. In particular Novel Therapeutic Technologies Inc.
asserts that Phosphagenics Ltd.’s patent, entitled “A carrier comprising one or
more di and/or phosphate derivatives or complexes thereof” and being patent
number WO 2006/133506, infringes its patents.
 
 
 

--------------------------------------------------------------------------------

 